The petition in this case shows that the cause of action or claim to have arisen in 1864, and grew out of services said to have been rendered by claimant and moneys by him expended in recruiting soldiers for service in the war of the Rebellion. The claim was filed with the Auditor of State on the 24th day of April, A. D. 1891. The plea of the statute of limitations is interposed, and the only question which the Commission deem it necessary therefore to consider is, whether the claim is barred by the Act of 1847. This Commission has uniformly held that said act applies and is in force, and is a bar to all unadjusted claims not filed with the Auditor of State within two years from the time they accrue. We therefore hold that this claim is barred and that claimant is not entitled to an award. Claim rejected.